DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed January 12, 2021, has been received and entered.
	Claims 2-6 are canceled.  
	Claims 1 and 7-15 are pending.  Claims 9-15 are withdrawn.
	Claims 1, 7, and 8 are examined on the merits.

Claim Objections
Claims 1, 7, and 8 are objected to because of the following informalities:
	Claim 1 is objected to because the articles before each of “electric field” and “magnetic field” are missing in the last line of the claim.  The article “an” should be inserted before the recitation “electric field,” and the article “a” should be inserted before the recitation “magnetic field.  Since claim 1 is objected to, its dependent claims, claims 7 and 8, must be objected to.
Appropriate correction is required.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Emul (Journal of Electronic Materials. 2016. 45(8): 3835-3841) in view of Taylor (J. Biomed. Mater. Res. B Appl. Biomater. 2017. 105(5): 1131-1140. Published online March 28, 2016. Previously cited).
	Emul discloses fabricating nanofiber structures with the electrospinning technique, including gelatin/hydroxyapatite (i.e. gelatin/nHAp) nanofiber structures (page 3837, right column, second paragraph; see page 3837, right column, first paragraph for hydroxyapatite abbreviation).  The art of Emul is concerning electrospun scaffolds useful as drug carrier and bone reconstructive material such as implants (abstract).  The nanofiber scaffolds were made by preparing homogenous polymer solutions and treating the homogenous polymer solutions to an 
For fabricating the gelatin/nHAp nanofibers, the homogenous polymer solution was made by preparing a ratio of 2:1 gelatin and apatite with HFP (1,1,1,3,3,3-hexafluoro-2-propanol; page 3837, right column, third paragraph) to achieve a 20% total concentration (page 3837, right column, last paragraph).  Thus the gelatin/nHAp nanofibers are made from a ‘natural polymer solution’ comprising a ‘natural polymeric material’ (gelatin) and an inorganic salt (hydroxyapatite).  According to the following calculations based on the ratio of gelatin to apatite (hydroxyapatite), the concentration of the natural polymeric material (gelatin) in the natural polymer solution of Emul is about 13% (W/V), and the concentration of the inorganic salt in the natural polymer solution of Emul is about 7% (W/V):
                
                    
                        
                            2
                             
                            g
                            e
                            l
                            a
                            t
                            i
                            n
                        
                        
                            3
                             
                            t
                            o
                            t
                            a
                            l
                        
                    
                     
                    ×
                    20
                    %
                     
                    (
                    
                        
                            W
                        
                        /
                        
                            V
                            )
                            =
                            a
                            b
                            o
                            u
                            t
                             
                            13
                            %
                             
                            (
                            
                                
                                    W
                                
                                /
                                
                                    V
                                    )
                                     
                                    g
                                    e
                                    l
                                    a
                                    t
                                    i
                                    n
                                
                            
                        
                    
                     
                
            
                
                    
                        
                            1
                             
                            h
                            y
                            d
                            r
                            o
                            x
                            y
                            a
                            p
                            a
                            t
                            i
                            t
                            e
                        
                        
                            3
                             
                            t
                            o
                            t
                            a
                            l
                        
                    
                     
                    ×
                    20
                    %
                     
                    (
                    
                        
                            W
                        
                        /
                        
                            V
                            )
                            =
                            a
                            b
                            o
                            u
                            t
                             
                            7
                            %
                             
                            (
                            
                                
                                    W
                                
                                /
                                
                                    V
                                    )
                                     
                                    h
                                    y
                                    d
                                    r
                                    o
                                    x
                                    y
                                    a
                                    p
                                    a
                                    t
                                    i
                                    t
                                    e
                                
                            
                        
                    
                     
                
            
	
The gelatin concentration falls in the natural polymeric material concentration ranges of instant claims 1 and 7.  The hydroxyapatite concentrations falls in the inorganic salt concentration ranges of instant claims 1 and 8.

In sum, the embodiment of the gelatin/nHAp nanofiber scaffold of Emul demonstrates that Emul is comparable to the claimed invention in that Emul discloses a natural polymeric nanofiber made from a natural polymer solution under a spinning process controlled by an applied field force, wherein the natural polymer solution comprises: a natural polymeric material and an inorganic salt, wherein a concentration of the natural polymeric material in the natural polymer solution is about 13% (W/V) (falling in the range of between 0.5% (W/V) and 50% (W/V) of instant claim 1, and falling in the range of between 0.5% (W/V) and 25% (W/V) of instant claim 7), and a concentration of the inorganic salt is about 7% (W/V) (falling in the range of 0.5% (W/V) and 50% (W/V) of instant claim 1, and falling in the range of between 0.5% (W/V) and 25% (W/V) of instant claim 8), wherein a diameter of the natural polymeric nanofiber is 20 nm (falling in the range of 10 nm-50 nm of instant claim 1), wherein the natural polymeric material is gelatin, and the inorganic salt is hydroxyapatite, wherein the applied field force is an 

Emul differs from the claimed invention in that Emul does not expressly disclose that their natural polymer solution (gelatin/nHAp solution) which is used to make their natural polymeric nanofiber comprises an enzyme, wherein the enzyme is transglutaminase.
Taylor discusses the technology of tissue-engineered (TE) bone grafts (page 1131, first paragraph), indicating that tissue engineering has emerged as a promising solution to tissue regeneration in the case of significant bone loss due to disease or injury (abstract).  Taylor speaks of the use of gelatin as a scaffolding material for tissue engineering applications (abstract; page 1131, second paragraph).  However, since gelatin is extremely water-soluble, it requires cross-linking to retain its structure in aqueous environments (paragraph bridging pages 1131 and 1132).  Therefore, Taylor investigated various processing techniques, cross-linking agents, and mineralization techniques (page 1132, left column, first paragraph).  The FDA-approved gelatin cross-linking agents investigated by Taylor were glutaraldehyde, 1-ethyl-3-(19)carbodiimide hydrochloride (EDC), and microbial transglutaminase (mTG) (page 1132, left column, last paragraph).  Microbial transglutaminase (mTG) has been used for various biomedical applications including drug delivery, injectable cell delivery, and scaffold fabrication (page 1132, left column, last paragraph).  Also, Taylor states, “Specifically, mTG has demonstrated the ability to cross-link highly resistant polymers for scaffold generation while also enabling a decrease in cytotoxicity whereby increasing biocompatibility” (page 1132, left column, last paragraph).

	Figure 4(B) of Taylor is of a scaffold that was electrospun with the cross-linker mTG in the solution (page 1138, left column, first paragraph; Figure 4B on page 1136).  Compressive mechanical testing was performed on the scaffolds (page 1138, left column, second paragraph).  The compressive modulus, ultimate compressive strength, and yield strength of the PDLA_PLLA/10%Gel scaffold electrospun with mTG was statistically greater than the other groups, including the control sample (page 1138, left column, last paragraph).  Taylor concluded that of the three FDA-approved cross-linking agents tested (glutaraldehyde, EDC, and mTG), mTG proved to be an optimal cross-linking technique in relation to mechanical behavior (page 1139, left column, last paragraph).

	A holding of obviousness is clearly required.

Response to Arguments
Applicant’s arguments, filed January 12, 2021, with respect to the objection of claims 1, 5, 7, and 8, the rejection under 35 U.S.C. 112(a) of claims 1, 5, 7, and 8, and the rejection under 35 U.S.C. 103 of claims 1, 5, 7, and 8 as being unpatentable over Salifu in view of Taylor have been fully considered and are persuasive.  In particular, the amendment of claim 1 has overcome the objection to the claims.  The amendment of claim 1 replacing “mTGase” with “transglutaminase” has overcome the rejection under 35 U.S.C. 112(a).  Also, the amendment of claim 1 regarding the diameter of the natural polymeric nanofiber has overcome the rejection under 35 U.S.C. 103.  The diameter of nanofiber in Salifu ranges from 410 to 550 nm (see first full paragraph on page 6 of the Office Action mailed October 16, 2020) which is significantly greater than the upper limit of 50 nm of amended claim 1.  Therefore, the objection and these rejections have been withdrawn.  


No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444.  The examiner can normally be reached on 10:30am - 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651       

/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651